Citation Nr: 0416252	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for dermatitis claimed 
as due to exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy claimed as due to exposure to 
herbicides.

3.  Entitlement to a rating in excess of 50 percent for the 
service connected post-traumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than May 8, 2000 
for the assignment of a 50 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).

By decision of the Board in August 2002, the claim of 
entitlement to service connection for dermatitis was reopened 
as it was determined that new and material evidence had been 
submitted.  The Board then proceeded to deny the veteran's 
claim on a de novo basis.  By order of the Court in January 
2003, it was specifically determined that only that part of 
the Board's August 2002 decision that denied entitlement to 
service connection for dermatitis on a de novo basis was 
vacated.  Accordingly, as the Board's August 2002 reopening 
of the service connection claim for dermatitis remains in 
effect, this issue has been properly characterized as a de 
novo claim.  Conversely, the claim of service connection for 
peripheral neuropathy due to exposure to herbicides is 
properly categorized as a new and material evidence claim as 
it was not reopened by the Board in the August 2002 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2003) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

By decision of the Board in July 2003, the veteran's claim of 
entitlement to an effective date earlier than May 8, 2000 for 
the assignment of a 50 percent evaluation for PTSD was 
denied.  The veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  This case is 
once again before the Board pursuant to a September 2003 
order of the Court wherein the Board's July 2003 decision was 
vacated and the veteran's appeal was remanded to the Board 
for readjudication.  Moreover, the earlier effective date 
issue must be remanded pursuant to the September 2003 order 
of the Court due to the failure of the RO to comply with the 
provisions of the VCAA.

The issue of entitlement to a rating in excess of 50 percent 
for PTSD was remanded by the Board in July 2003.  VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
veteran has not received a VA psychiatric rating examination 
for PTSD in many years.  Thus, the veteran should be afforded 
a current VA psychiatric rating examination that takes into 
account all current treatment records.  In addition, the RO 
should ensure that the VCAA provisions are fully complied 
with in relation to the increased rating claim.

With regard to the issue of service connection for dermatitis 
claimed as due to exposure to herbicides, the RO has not 
complied with the duty to notify under the VCAA.  Although a 
letter was issued in August 2003, it did not provide notice 
to the veteran of the type of evidence necessary to 
substantiate his claim of service connection for dermatitis 
claimed as due to exposure to herbicides or as to the 
division of responsibilities between the appellant and VA in 
obtaining that evidence.  See Quartuccio, supra.  With regard 
to the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for peripheral neuropathy claimed as due to 
exposure to herbicides, the Board must remand this claim as 
the RO had not complied with the provisions of the VCAA.  In 
short, as the RO has not fulfilled its obligations under the 
implementing regulations regarding these claims, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, a remand is required in 
this case. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record to include all 
current VA treatment records from the 
Omaha, Grand Island and Lincoln VA 
medical centers and the Lincoln Vet 
Center.  In addition, the veteran should 
provide all relevant information 
regarding time lost from employment in 
recent years as a result of his PTSD.  
The RO should assist the veteran in 
obtaining all relevant medical evidence 
that is not already of record.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary testing should be accomplished.  
The psychiatric examiner must provide 
accurate and fully descriptive 
assessments of all clinical findings 
resulting from the service-connected PTSD 
and address the presence or absence of 
the specific criteria set forth in VA's 
rating schedule for psychiatric 
disability.  The examiner must provide a 
full multi-axial evaluation to include 
the assignment of a numerical score on 
the Global Assessment of Functioning 
(GAF) scale.  It is imperative that the 
examiner includes an explanation of the 
significance of the assigned numerical 
score, especially in light of all 
previously assigned scores.  

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




